     Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 1 of 20 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

    ERIC WOLFE,                                      Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    STEMLINE THERAPEUTICS, INC.
    RON BENTSUR, IVAN BERGSTEIN,
    DARREN CLINE, ALAN FORMAN,
    DANIEL HUME, MARK SARD, and
    KENNETH ZUERBLIS,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Eric Wolfe (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                 NATURE OF THE ACTION

       1.        This is an action against Stemline Therapeutics, Inc. (“Stemline” or the

“Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(e), 14(d)(4), and 20(a) of the Securities Exchange Act of 1934 (the



                                                1
      Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 2 of 20 PageID #: 2




“Exchange Act”), 15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a), and Rule 14d-9 promulgated

thereunder by the SEC, 17 C.F.R. § 240.14d-9, in connection with the proposed acquisition (the

“Proposed Transaction”) of Stemline by Mercury Merger Sub, Inc. (“Merger Sub”), a wholly

owned subsidiary of Berlin-Chemie AG (“Parent”), and an indirect wholly owned subsidiary of

A. Menarini-Industrie Farmaceutiche Riunite-S.r.l. (“Menarini,” and together with its

subsidiaries, the “Menarini Group”).

                                 JURISDICTION AND VENUE

         2.    The claims asserted herein arise under and pursuant to Sections 14(e), 14(d)(4),

and 20(a) of the Exchange Act (15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a)) and Rule 14d-9

promulgated thereunder by the SEC (17 C.F.R. § 240.14d-9).

         3.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New York.

         5.    In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

         6.    Plaintiff is, and has been at all relevant times hereto, an owner of Stemline common

stock.



                                                  2
     Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 3 of 20 PageID #: 3




       7.      Defendant Stemline is a commercial-stage biopharmaceutical company that

focuses on the discovery, acquisition, development, and commercialization of oncology

therapeutics in the United States and Europe. The Company is incorporated in Delaware with

principal executive offices located in New York, New York. The Company’s common stock

trades on the NASDAQ Capital Market (“NASDAQ”) under the ticker symbol, “STML.”

       8.      Defendant Ron Bentsur (“Bentsur”) is a director of the Company.

       9.      Defendant Ivan Bergstein (“Bergstein”) is the Chief Executive Officer (“CEO”)

and a director of the Company.

       10.     Defendant Darren Cline (“Cline”) is a director of the Company.

       11.     Defendant Alan Forman (“Forman”) is a director of the Company.

       12.     Defendant Daniel Hume (“Hume”) is a director of the Company.

       13.     Defendant Mark Sard (“Sard”) is a director of the Company.

       14.     Defendant Kenneth Zuerblis (“Zuerblis”) is a director of the Company.

       15.     Defendants Bentsur, Bergstein, Cline, Forman, Hume, Sard and Zuerblis are

collectively referred to herein as the “Individual Defendants.”

       16.     Defendants Stemline and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

   A. Background of the Company and the Proposed Transaction

       17.     According to the Solicitation Statement (defined below), on March 3, 2020,

Defendant “Bergstein received a call from the Chief Executive Officer of Party A, during which

Party A indicated that it was interested in a possible stock-for-stock combination with Stemline.”

       18.     On March 13, 2020, Stemline issued a press release announcing its fourth quarter



                                                3
     Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 4 of 20 PageID #: 4




2019 financial results. Stemline’s Chief Commercial Officer and Defendant Bergstein touted

Stemline’s future growth and prospects, stating, in pertinent part:

       Robert Francomano, Chief Commercial Officer of Stemline, stated, “Overall, we
       are very pleased with the solid demand we generated for ELZONRIS in the first
       year of launch and look to expand our reach in the market as we continue to build
       a strong commercial foundation. Importantly, new medical claims data align with
       our independent analyses which support our market size estimates of the
       BPDCN U.S. patient population. We believe there is significant growth potential
       ahead and are poised to capture greater market penetration. Based on market
       assessments, we have already started to implement a new host of tactics to better
       situate ELZONRIS in this dynamic and emerging market – all of which should
       benefit growth later this year.”

       Ivan Bergstein, CEO of Stemline, commented, “Our first year of launch has created
       a strong foundation for the future growth of the company. We are investing in
       multiple label expansion opportunities for ELZONRIS in such indications as
       CMML, MF, and AML, as well as advancing our other pipeline products including
       felezonexor, our XPO1 inhibitor and SL-1001, our RET kinase inhibitor, toward
       key inflection points over the coming year and beyond.”

       19.     According to the Solicitation Statement, on April 5, 2020, Defendant Bergstein

“received an email from Party A indicating that Party A remained interested in a potential

transaction involving Stemline and that its financial advisors had begun working on evaluating a

transaction between the companies.”

       20.     On April 12, 2020, Defendant Bergstein had a call with the CEO of Party A to

inform Party A that Stemline was considering other opportunities and that he would be unable to

join a call scheduled for April 14, 2020. During this discussion, the CEO of Party A, “asked

Dr. Bergstein whether Stemline would be entering into an agreement to be acquired and suggested

that Party A could potentially be interested in acquiring Stemline, but would need more time to

prepare a proposal.”

       21.     Later that day, Defendant “Bergstein and [Stemline’s Chief Operating Officer] had

another call with the Chief Executive Officer of Party A and informed Party A that Stemline would



                                                 4
     Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 5 of 20 PageID #: 5




be entering into an exclusivity agreement with another party and could no longer communicate.”

       22.      On May 4, 2020, Menarini Group and Stemline issued a press release announcing

that they had entered into a definitive agreement under which Menarini Group would acquire

Stemline in a transaction valued up to $677 million. Under the terms of the agreement, a wholly-

owned subsidiary of the Menarini Group would commence a tender offer for all outstanding shares

of Stemline, whereby Stemline shareholders would be offered a total potential consideration of

$12.50 per share, consisting of an upfront payment of $11.50 in cash and one non-tradeable

Contingent Value Right (“CVR”) that would entitle each holder to an additional $1.00 in cash per

share upon completion of the first sale of ELZONRIS in any EU5 country after European

Commission approval. The press release states, in pertinent part:

        Menarini Group to Acquire Stemline Therapeutics in Transaction Valued at
                                  Up to $677 Million

       May 04, 2020 07:00 ET | Source: Stemline Therapeutics, Inc.

       •     Acquisition of Stemline establishes Menarini’s presence in the U.S.
             biopharmaceutical oncology market

       •     Menarini will support further development of Stemline’s ELZONRIS® and
             enable global expansion by leveraging its commercial infrastructure in
             Europe and other ex-U.S. geographies

       •     Total potential consideration of $12.50 per share comprising $11.50 cash and
             $1.00 Contingent Value Right (CVR)

       FLORENCE, Italy and NEW YORK, May 04, 2020 (GLOBE NEWSWIRE) --
       Menarini Group, a privately held Italian pharmaceutical and diagnostics company,
       and Stemline Therapeutics Inc., a commercial-stage biopharmaceutical company
       focused on the development and commercialization of novel oncology therapeutics,
       (Nasdaq: STML) today announced a definitive agreement under which Menarini
       Group will acquire Stemline in a transaction valued up to $677 million.

       Under the terms of the agreement, a wholly owned subsidiary of the Menarini
       Group will commence a tender offer for all outstanding shares of Stemline, whereby
       Stemline shareholders will be offered a total potential consideration of $12.50 per
       share, consisting of an upfront payment of $11.50 in cash and one non-tradeable


                                                 5
Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 6 of 20 PageID #: 6




 Contingent Value Right (CVR) that will entitle each holder to an additional $1.00
 in cash per share upon completion of the first sale of ELZONRIS in any EU5
 country after European Commission approval. Stemline launched ELZONRIS for
 the treatment of blastic plasmacytoid dendritic cell neoplasm (BPDCN) in adult and
 pediatric patients, two years or older, following the approval by the United States
 Food and Drug Administration in December 2018. ELZONRIS is a novel targeted
 therapy directed to the interleukin-3 (IL-3) receptor-α (CD123).

 With the support of Menarini’s infrastructure, Stemline will continue its efforts to
 develop additional applications of ELZONRIS to serve the unmet needs of patients
 suffering from difficult to treat diseases and cancers. Following its strong U.S.
 launch of ELZONRIS, Stemline will benefit from Menarini’s experience in
 bringing products to markets in Europe and emerging markets as it prepares for a
 successful international launch upon receipt of regulatory approval in ex-U.S.
 territories.

 Elcin Barker Ergun, CEO of Menarini Group, commented, “Stemline is an
 excellent fit for Menarini, enabling us to expand our presence in the U.S. with an
 established biopharmaceutical company focused on developing oncology
 therapeutics. Through this acquisition, we will continue to strengthen our portfolio
 and pipeline of oncology assets and deliver novel therapies around the world. We
 look forward to uniting together with the Stemline team to advance our shared
 mission of serving patients.”

 Ivan Bergstein, M.D., Chairman, CEO and Founder of Stemline, said, “Joining
 Menarini represents a unique opportunity for Stemline to advance the
 commercialization of ELZONRIS across the globe and to accelerate the
 development of our pipeline of oncology assets. We have transitioned Stemline
 over the last several years into an established commercial-stage operation with a
 novel treatment, a growing pipeline and a strong foundation. We are excited to be
 combining with a like-minded organization in Menarini, in a transaction that will
 deliver immediate and significant cash value to our shareholders, while also
 allowing our shareholders to participate in the future upside of ELZONRIS’s
 European launch. We look forward to working closely together on our unified goal
 of helping and delivering hope to patients worldwide.”

 Transaction Terms

 Under the terms of the agreement, a wholly owned subsidiary of the Menarini
 Group will commence a tender offer for all outstanding shares of Stemline, whereby
 Stemline shareholders will be offered a total potential consideration of $12.50 per
 share, consisting of an upfront payment of $11.50 per share in cash, along with one
 non-tradeable Contingent Value Right (CVR).

 Under the terms of the non-tradeable CVR, Stemline shareholders will be paid an
 additional $1.00 per share upon completion of the first sale for use or consumption


                                         6
Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 7 of 20 PageID #: 7




 by the general public of ELZONRIS in BPDCN in any one of the following
 countries: United Kingdom, France, Spain, Germany, or Italy after receiving
 approval by the European Commission of a Marketing Authorization Application
 (MAA), through the centralized procedure, on or before December 31, 2021. There
 can be no assurance such approval or commercialization will occur or that any
 contingent payment will be made.

 Menarini will acquire any shares of Stemline not tendered into the tender offer
 through a second-step merger for the same per share consideration as will be
 payable in the tender offer. The merger will be effected as soon as practicable after
 the closing of the tender offer.

 The transaction has been unanimously approved by the Boards of Directors of both
 companies. Stemline’s Board of Directors recommends to shareholders of Stemline
 that they tender their shares into the tender offer. The transaction is expected to
 close in the second quarter of 2020, subject to customary closing conditions,
 including the tender of more than 50% of all shares of Stemline outstanding at the
 expiration of the offer and receipt of Hart-Scott-Rodino clearance. The terms and
 conditions of the tender offer will be described in the tender offer documents, which
 will be filed with the U.S. Securities and Exchange Commission.

 Menarini expects to fund the acquisition through existing cash resources.

 Advisors

 Goldman Sachs International is acting as exclusive financial advisor and Fried,
 Frank, Harris, Shriver & Jacobson LLP is acting as legal advisor to Menarini. PJT
 Partners and BofA Securities are acting as financial advisors and Skadden, Arps,
 Slate, Meagher & Flom LLP and Alston & Bird LLP are acting as legal advisors to
 Stemline.

 About ELZONRIS®

 ELZONRIS® (tagraxofusp), a targeted therapy directed to CD123, is approved by
 the U.S. Food and Drug Administration (FDA) and commercially available in the
 U.S. for the treatment of adult and pediatric patients, two years or older, with
 BPDCN. For full prescribing information in the U.S., visit www.ELZONRIS.com.
 In Europe, a marketing authorization application (MAA) is under review by the
 European Medicines Agency (EMA).

 About BPDCN

 BPDCN, formerly blastic NK-cell lymphoma, is an aggressive hematologic
 malignancy, often with cutaneous manifestations, with historically poor outcomes.
 BPDCN typically presents in the bone marrow and/or skin and may also involve
 lymph nodes and viscera. The BPDCN cell of origin is the plasmacytoid dendritic


                                          7
     Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 8 of 20 PageID #: 8




       cell (pDC) precursor. The diagnosis of BPDCN is based on the immunophenotypic
       diagnostic triad of CD123, CD4, and CD56, as well as other markers. The World
       Health Organization (WHO) termed this disease “BPDCN” in 2008; previous
       names included blastic NK cell lymphoma and agranular CD4+/CD56+
       hematodermic neoplasm. For more information, please visit the BPDCN disease
       awareness website at www.bpdcninfo.com.

       About Stemline

       Stemline Therapeutics, Inc. is a commercial-stage biopharmaceutical company
       focused on the development and commercialization of novel oncology therapeutics.
       ELZONRIS® (tagraxofusp), a targeted therapy directed to CD123, is FDA-
       approved and commercially available in the U.S. for the treatment of adult and
       pediatric patients, two years and older, with BPDCN. It is the only FDA-approved
       therapy for BPDCN in the U.S. In Europe, a marketing authorization application
       (MAA) is under review by the European Medicines Agency (EMA). ELZONRIS
       is also being evaluated in clinical trials in additional indications including chronic
       myelomonocytic leukemia (CMML), myelofibrosis (MF), acute myeloid leukemia
       (AML), and additional trials and indications are planned. For more information,
       please visit the company’s website at www.stemline.com.

       About Menarini

       The Menarini Group is a leading international pharmaceutical company with a
       presence in over 100 countries, including a direct presence in over 70 countries. Its
       global platform extends throughout Europe, Central America, Africa, the Middle
       East and Asia and generates over $4.2 billion in annual sales. For over 125 years,
       Menarini has been investing in the development and commercial distribution of
       pharmaceuticals to serve patients and physicians around the world with a full
       portfolio of products in the cardiovascular, gastroenterology, metabolic, infectious
       diseases and anti-inflammatory/analgesic therapeutic areas. Menarini is also
       committed to oncology, with several new investigational drugs in development for
       the treatment of a variety of tumors.

       23.     By entering into the Proposed Transaction for all-cash and effectively eliminating

Party A from the sales process, including the potential for a “possible stock-for-stock combination

[between Party A and] Stemline,” Stemline shareholders are unable to take part in the future

growth and prospects of the Company.

       24.     On May 12, 2020, Stemline filed a Schedule 14D-9 Solicitation/Recommendation

Statement under Section 14(d)(4) of the Exchange Act (the “Solicitation Statement”) with the SEC



                                                8
     Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 9 of 20 PageID #: 9




in connection with the Proposed Transaction.

   B. The Solicitation Statement Contains Materially False and Misleading Statements
      and Omissions

       25.      The Solicitation Statement, which recommends that Stemline shareholders tender

their shares to Merger Sub in connection with the Proposed Transaction, omits and/or

misrepresents material information concerning: (i) the Company’s financial projections; (ii) the

financial analyses performed by Stemline’s financial advisors, PJT Partners LP (“PJT Partners”)

and BofA Securities, Inc. (“BofA”), in connection with their fairness opinions; and (iii) potential

conflicts of interest involving the Company’s financial advisors.

       26.      The omission of the material information (referenced below) renders the following

sections of the Solicitation Statement false and misleading, among others: (i) Certain Financial

Projections; (ii) Reasons for the Recommendation; and (iii) Opinions of Stemline’s Financial

Advisors.

       27.      The tender offer in connection with the Proposed Transaction is set to expire one

minute after 11:59 p.m., Eastern Time, on June 9, 2020 (the “Expiration Date”). It is imperative

that the material information that was omitted from the Solicitation Statement be disclosed to the

Company’s shareholders prior to the Expiration Date to enable them to make an informed decision

as to whether to tender their shares. Plaintiff may seek to enjoin Defendants from closing the tender

offer or the Proposed Transaction unless and until the material misstatements and omissions

(referenced below) are remedied. In the event the Proposed Transaction is consummated, Plaintiff

may seek to recover damages resulting from Defendants’ misconduct.

             1. Material Omissions Concerning Stemline’s Financial Projections

       28.      The Solicitation Statement omits material information concerning Stemline’s

financial projections.



                                                 9
    Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 10 of 20 PageID #: 10




       29.      The Solicitation Statement provides that Stemline management prepared financial

projections for Stemline for fiscal years 2020 through 2031 taking into account “risk and

probability adjustments reflecting Stemline management’s good faith assessment as to the

probability of success for Stemline’s product candidates and pipeline programs.”

       30.      The Solicitation Statement, however, fails to disclose the unadjusted projections

(without adjusting for risk) so shareholders can properly assess and determine the financial impact

that the Company’s risk-adjustments had on the projections.

       31.      The disclosure of this information is material because it would provide Stemline

shareholders with a basis to project the future financial performance of the Company and would

allow shareholders to better understand the financial analyses performed by the Company’s

financial advisors in support of their fairness opinions. Shareholders cannot hope to replicate

management’s inside view of the future prospects of the Company. Without such information,

which is uniquely possessed by Defendant(s) and the Company’s financial advisors, the

Company’s shareholders are unable to determine how much weight, if any, to place on the

Company’s financial advisor’s fairness opinions in determining whether to tender their shares in

connection with the Proposed Transaction.

       32.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Stemline shareholders.

             2. Material Omissions Concerning the Financial Advisors’ Analyses

       33.      In connection with the Proposed Transaction, the Solicitation Statement omits

material information concerning analyses performed by PJT Partners and BofA.

       34.      The Solicitation Statement fails to disclose the following concerning PJT Partners’

“Selected Comparable Company Analysis”: (1) the total enterprise value of each selected




                                                10
    Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 11 of 20 PageID #: 11




company; (2) the rationale as to why each company was selected as comparable; 1 and (3) the

rationale as to why PJT Partners disregarded companies which BofA Securities found comparable,

including Blueprint Medicines Corp., Agios Pharmaceuticals, Inc., Epizyme, Inc., and

MacroGenics, Inc.

       35.    The Solicitation Statement fails to disclose the following concerning BofA’s

“Selected Publicly Traded Companies Analysis”: (1) the total enterprise value of each selected

company; and (2) the rationale as to why each company was selected as comparable.

       36.    This material information should be disclosed in order to, among other things,

inform Stemline shareholders whether PJT Partners and BofA relied on reasonably comparable

companies or selectively chose companies which were not comparable to Stemline in order to

make the merger consideration appear more favorable.

       37.    The Solicitation Statement fails to disclose the total enterprise values, individual

multiples, and financial metrics of each transaction selected by PJT Partners and BofA in their

respective “Selected Precedent Merger Analysis” and “Selected Precedent Transactions Analysis.”

       38.    This material information should be disclosed in order to, among other things,

inform Stemline shareholders whether PJT Partners and BofA relied on reasonably comparable

precedent transactions or selectively chose transactions which were not comparable to Stemline in

order to make the merger consideration appear more favorable. This information is particularly

material because PJT Partners believed that a purely quantitative selected precedent transaction

analysis “would not be particularly meaningful” and therefore made qualitative judgements


1
 PJT Partners selected Karyopharm Therapeutics in its analysis despite excluding its May 1, 2020
multiple data “because of an early March 2020 release of results from the Phase 3 BOSTON study
and an early April 2020 report that Selinexor would be evaluated as a potential treatment for
COVID-19 patients.” Thus, the Company’s shareholders are entitled to know why, specifically,
Karyopharm was included in the analysis in the first instance.

                                              11
      Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 12 of 20 PageID #: 12




concerning differences between the characteristics of the selected transactions and the Proposed

Transaction in light of differences in financial, economic, and market conditions that existed at the

relevant times. 2

          39.    The Solicitation Statement fails to disclose the following concerning PJT Partners’

“Discounted Cash Flow Analysis:” (1) the weighted average cost of capital of Stemline as of

February 21, 2020 (pre-COVID-19) and May 1, 2020 (post-COVID-19); (2) the individual inputs

and assumptions underlying the after-tax discount rates of 12% to 14%; and (3) the number of

fully diluted Shares outstanding as of April 30, 2020.

          40.    The Solicitation Statement fails to disclose the following concerning BofA’s

“Discounted Cash Flow Analysis:” (1) the weighted average cost of capital of Stemline; (2) the

individual inputs and assumptions underlying the discount rates ranging from 9% to 12%; and (3)

Stemline’s estimated cash.

          41.    With respect to PJT Partners’ analysis of Wall Street research analysts’ stock price

targets for Stemline stock, the Solicitation Statement fails to disclose: (1) the individual price

targets for Stemline observed by PJT Partners in its analysis, including the “discard[ed] . . . high

and low research analyst estimates”; (2) the sources of those price targets; and (3) the underlying


2
    More specifically, PJT Partners stated the following concerning its selected precedent analysis:

          In addition, the selected precedent transactions occurred during periods in which
          financial, economic and market conditions were different from those in existence
          as of the date of PJT Partners’ opinion. Accordingly, PJT Partners believed, and
          discussed with the Stemline Board, that a purely quantitative selected precedent
          transaction analysis would not be particularly meaningful in the context of
          considering the Transactions. PJT Partners therefore made qualitative judgments
          concerning differences between the characteristics of the selected precedent
          transactions and the Transactions which would affect the acquisition equity values
          of the selected target companies and Stemline.

          Solicitation Statement at 39.

                                                  12
    Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 13 of 20 PageID #: 13




rationale for selecting a cost of equity of 13%.

       42.      With respect to BofA’s analysis of equity research analyst price targets for Stemline

stock available as of May 1, 2020, the Solicitation Statement fails to disclose: (1) the individual

price targets observed by BofA in its analysis, including the “exclude[ed] . . . high[] and low[]

analyst price targets”; (2) the sources of those price targets; and (3) the underlying rationale for

selecting a discount rate of 10.5%

       43.      With respect to BofA’s review of premiums paid in certain precedent biopharma

transactions, the Solicitation Statement fails to disclose each transaction reviewed by BofA and

the premiums paid therein.

       44.      The valuation methods, underlying assumptions, and key inputs used by PJT

Partners and BofA in rendering their purported fairness opinions must be fairly disclosed to

Stemline shareholders. The description of Stemline’s fairness opinion and analyses, however, fails

to include key inputs and assumptions underlying those analyses. Without the information

described above, Stemline shareholders are unable to fully understand the fairness opinions and

analyses, and are thus unable to determine how much weight, if any, to place on them in

determining whether to tender their shares in connection with the Proposed Transaction. This

omitted information, if disclosed, would significantly alter the total mix of information available

to Stemline shareholders.

             3. Material Omissions Concerning Potential Conflicts of Interest Involving the
                Financial Advisors

       45.      The Solicitation Statement omits material information concerning potential

conflicts of interest involving PJT Partners and BofA.

       46.      The Solicitation Statement provides that PJT Partners is due approximately $10.1

million in fees for its services to Stemline as financial advisor in connection with the Proposed


                                                   13
    Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 14 of 20 PageID #: 14




Transaction. As part of that compensation, PJT Partners expects “additional compensation upon

the closing of the Transactions which is based upon a formula” and “additional compensation upon

payment of the Milestone Payment, if any, which is based upon a formula[.]”

       47.     The Solicitation Statement, however, fails to disclose the details of the formulas

that will determine the amount of compensation PJT Partners is expected to receive in connection

with the Proposed Transaction.

       48.     The Solicitation Statement states that BofA and its affiliates derived aggregate

revenues of less than $1 million from Stemline and certain of its affiliates for investment and

corporate banking services for work performed from April 1, 2018 through March 31, 2020. The

Solicitation Statement also states that BofA and its affiliates derived aggregate revenues of less

than $1 million from Parent, Menarini and certain of their affiliates for investment and corporate

banking services for work performed from April 1, 2018 through March 31, 2020.

       49.     The Solicitation Statement, however, fails to disclose the services BofA performed

and compensation it received or expects to receive for work performed through May 3, 2020, the

date of BofA’s written fairness opinion.

       50.     Disclosure of a financial advisor’s compensation and potential conflicts of interest

to shareholders is required due to their central role in the evaluation, exploration, selection, and

implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

to place on that analysis.

       51.     The omission of the above-referenced information renders the Solicitation

Statement materially incomplete and misleading. This information, if disclosed, would

significantly alter the total mix of information available to Stemline shareholders.



                                                14
    Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 15 of 20 PageID #: 15




                                           COUNT I
                      For Violations of Section 14(e) of the Exchange Act
                                    Against All Defendants
       52.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       53.     Section 14(e) of the Exchange Act states, in relevant part:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       54.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(e) of the Exchange Act.

       55.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(e) of the Exchange

Act. Defendants, by use of the mails and means and instrumentalities of interstate commerce,

solicited and/or permitted the use of their names to file and disseminate the Solicitation Statement

with respect to the Proposed Transaction.

       56.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

       57.     Defendants acted knowingly or with deliberate recklessness in filing or causing the

filing of the materially false and misleading Solicitation Statement.



                                                15
    Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 16 of 20 PageID #: 16




        58.     By reason of the foregoing, Defendants violated Section 14(e) of the Exchange Act.

        59.     Because of the false and misleading statements in the Solicitation Statement,

Plaintiff is threatened with irreparable harm.

                                          COUNT II
    For Violations of Section 14(d)(4) of the Exchange Act and Rule 14d-9 Promulgated
                                         Thereunder
                                  Against All Defendants
        60.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

        61.     Defendants caused the Solicitation Statement to be issued with the intent to solicit

shareholder support for the Proposed Transaction.

        62.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers. Specifically, Section

14(d)(4) states, in relevant part:

        Any solicitation or recommendation to the holders of such a security to accept or
        reject a tender offer or request or invitation for tenders shall be made in accordance
        with such rules and regulations as the Commission may prescribe as necessary or
        appropriate in the public interest or for the protection of investors.

        63.     SEC Rule 14d-9(d), adopted to implement Section 14(d)(4) of the

Exchange Act, states, in relevant part:

        Any solicitation or recommendation to holders of a class of securities referred to in
        section 14(d)(1) of the Act with respect to a tender offer for such securities shall
        include the name of the person making such solicitation or recommendation and
        the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
        or a fair and adequate summary thereof[.]

        64.     In accordance with SEC Rule 14d-9, Item 8 of Schedule 14D-9 requires that a

company:




                                                 16
    Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 17 of 20 PageID #: 17




       Furnish such additional material information, if any, as may be necessary to make
       the required statements, in light of the circumstances under which they are made,
       not materially misleading.

       65.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(d)(4) of the Exchange Act and SEC Rule 14d-9.

       66.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(d)(4) of the

Exchange Act and SEC Rule 14d-9. Defendants, by use of the mails and means and

instrumentalities of interstate commerce, solicited and/or permitted the use of their names to file

and disseminate the Solicitation Statement with respect to the Proposed Transaction.

       67.     Defendants acted knowingly or with deliberate recklessness in filing the materially

false and misleading Solicitation Statement which omitted material information.

       68.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

                                           COUNT III
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants
       69.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       70.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions


                                                17
    Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 18 of 20 PageID #: 18




as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Solicitation Statement filed with the SEC, they had the power to and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the false and misleading Solicitation Statement.

       71.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected. As officers and/or directors of a publicly

owned company, the Individual Defendants had a duty to disseminate accurate and truthful

information with respect to the Solicitation Statement, and to correct promptly any public

statements issued by the Company which were or had become materially false or misleading.

       72.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Solicitation Statement and had the ability to prevent the issuance of the

statements or to cause the statements to be corrected. The Solicitation Statement at issue contains

the unanimous recommendation of the Individual Defendants to tender their shares pursuant to the

Proposed Transaction. Thus, the Individual Defendants were directly involved in the making of

the Solicitation Statement.

       73.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the



                                                 18
    Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 19 of 20 PageID #: 19




Proposed Transaction. The Solicitation Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       74.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       75.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e), 14(d)(4), and Rule

14d-9 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of

the Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

the tender offer in connection with the Proposed Transaction, unless and until Defendants disclose

and disseminate the material information identified above to the Company’s shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding Plaintiff rescissory damages;

       C.      Declaring that Defendants violated Sections 14(e), 14(d)(4), and 20(a) of the

Exchange Act, and Rule 14d-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expenses and expert fees; and



                                                 19
   Case 1:20-cv-02280 Document 1 Filed 05/20/20 Page 20 of 20 PageID #: 20




      E.     Granting such other and further relief as the Court may deem just and proper.

                                JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.



Dated: May 20, 2020                               Respectfully submitted,

                                                   HALPER SADEH LLP

                                                   By: /s/ Daniel Sadeh
                                                   Daniel Sadeh, Esq.
                                                   Zachary Halper, Esq. (to be admitted pro hac
                                                   vice)
                                                   375 Park Avenue, Suite 2607
                                                   New York, NY 10152
                                                   Telephone: (212) 763-0060
                                                   Facsimile: (646) 776-2600
                                                   Email: sadeh@halpersadeh.com
                                                           zhalper@halpersadeh.com

                                                   Counsel for Plaintiff




                                              20
